UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB (MARK ONE) x QUARTERLYREPORTUNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodendedJune 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: 333-105793 CEPTOR CORPORATION (Name of Small Business Issuer in Its Charter) Delaware 11-2897392 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 462Seventh Avenue, Suite 1200 New York, New York 10018 (Address of principal executive offices) (Zip Code) (212) 629-0804 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of August 02, 2007, there were 15,550,069 shares of the issuer's common equity outstanding. Transitional Small Business Disclosure Format(Check one):Yes o No x Table of Contents Table of Contents Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Balance Sheet – June 30, 2007 1 Statements of Operations for the three and six month periods ended June 30, 2007 and 2006, and for the period from August 11, 1986 (date of inception) to June 30, 2007 2 Statement of Changes in Stockholders' Deficiency for the period from August 11, 1986 (date of inception) to June 30, 2007 3 Statements of Cash Flows for the six-month period ended June 30, 2007 and 2006 and for the period from August 11, 1986 (date of inception) to June 30, 2007 10 Notes to Condensed Financial Statements 12 Item 2. Managements Discussion and Analysis or Plan of Operation 30 Item 3. Controls and Procedures 33 Part II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 6. Exhibits 35 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements CepTor Corporation (A Development Stage Company) Balance Sheet (Unaudited) June 30, 2007 Assets Current assets Cash and cash equivalents $ 22,249 Prepaid services and other current assets (note 5) 604 Total current assets 22,853 Deferred financing costs (note 6) 242,098 Total assets $ 264,951 Liabilities and Stockholders' Deficit Current liabilities Accounts payable $ 4,001,884 Accrued liabilities 1,423,682 Convertible notes, net of discounts $1,031,980 (note 8) 4,936,200 Unsecured advances 563,000 Warrant liability (note 4) 1,324,150 Conversion option liability (note 4) 700,650 Total current liabilities 12,949,565 Commitments and Contingencies - Stockholders' deficit Preferred stock, $0.0001 par value, authorized 20,000,000 shares, issued and outstanding 216.4 shares of Series A Convertible 5,410,000 Common stock, $0.0001 par value; 100,000,000 shares authorized; 15,550,069 shares issued and outstanding at June 30, 2007 (note 9) 1,555 Additional paid-in capital 27,044,958 Deficit Accumulated during the Development Stage (45,141,127 ) Total stockholder's deficit (12,684,614 ) Total liabilities and stockholders' deficit $ 264,951 The accompanying notes are an integral part of these unaudited consolidated financial statements. 1 Table of Contents CepTor Corporation (A Development Stage Company) Statements of Operations (Unaudited) Cumulative from For the Three For the Three For the Six For the Six Inception Months Ended Months Ended Months Ended Months Ended (August 11, 1986) June 30, June 30, June 30, June 30, to June 30, 2007 2006 2007 2006 2007 (Restated) (Restated) Revenue: Other income $ - $ - $ - $ - $ 75,349 Operating (income)expenses: Impairment of fixed assets - - 35,562 - 71,124 Research and development - 472,027 - 1,043,752 14,165,974 In-process research and development - 5,034,309 General and administrative expenses 162,269 497,239 344,708 1,756,753 12,890,317 Gain on extinguishment of debt - (387,362 ) - (387,362 ) (698,643 ) Change in fair value of derivative financialinstruments (2,709,289 ) 311,147 (4,185,212 ) (2,326,585 ) (15,106,997 ) Interest (income) expense, net 1,247,099 4,817,154 2,867,995 5,294,640 20,034,336 Total operating (income)expenses (1,299,921 ) 5,710,205 (936,947 ) 5,381,198 (36,390,420 ) Net income (loss) $ 1,299,921 $ (5,710,205 ) $ 936,947 $ (5,381,198 ) $ (36,315,071 ) Preferred dividends $ - $ - $ - $ - $ (10,100,616 ) Net income (loss) available to common shareholders $ 1,299,921 $ (5,710,205 ) $ 936,947 $ (5,381,198 ) $ (46,415,687 ) Net loss per share - basic $ 0.08 $ (0.38 ) $ 0.06 $ (0.39 ) Net loss per share - fully diluted $ 0.05 $ (0.38 ) $ 0.03 $ (0.39 ) Weighted average shares outstanding - basic 15,500,069 14,855,983 15,500,069 13,785,982 Weighted average shares outstanding - diluted 26,855,182 14,855,983 29,905,206 13,785,982 Comprehensive income (loss) is equivalent to net income (loss) for all periods presented. The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Table of Contents CepTor
